Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered with claim set presented 3/14/2022.
Claims pending	1-19,21-27
Claims withdrawn	7-10,21-27 and 3-4
Claims currently under consideration	1-2,5,6,11-19 


Withdrawn Rejections
	All rejections from the previous action have been overcome by Applicant’s amendment.
Priority
This application has a filing date of 11/01/2017 and is a 371 of PCT/US2016/033722 05/23/2016. PCT/US2016/033722 has PRO 62/165,396 05/22/2015.

New Claim Rejection(s) - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5,6,11-19 re rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larman et al (2011 Nature Biotechnology 29:535-41) as evidenced by Albert et al (2004 Nature Reviews Cancer 4::36-44).
Larman et al teach throughout the document and especially figure 1b and table 2 as detailed in the online methods section and text on pp 535-6, phage immunoprecipitation sequencing (PhIP-Seq) which entails:obtaining a cerebrospinal fluid (biological) sample from a subject in need of diagnosing diseases, wherein the biological sample include a plurality of biomarkers (polyclonal antibodies), wherein the plurality of biomarkers of the biological sample comprise biomarkers that are specific for a plurality of diseases including paraneoplastic neurological disorders which are inherently induced by lung and/or breast cancer, as evidenced by Albert et al table 1 and cited by Larman et al in the second paragraph at p 537; contacting the biological sample with a randomized and an unbiased display library of FLAG chemically tagged peptides expressed from phage genomes that comprises a plurality of peptides that bind the antibodies indicative of a plurality of diseases, wherein each peptide in the library has a unique amino acid sequence, wherein each of the peptides is physically linked to a nucleic acid sequence that identifies or encodes it; immobilizing the plurality of biomarkers in the biological sample onto a support; separating bound displayed peptides from unbound displayed peptides; eluting the bound displayed peptides; determining the identity of the phage nucleic acid sequences physically linked to such bound peptide; and comparing the nucleic acid sequences thereof to a database of sequences representing a plurality of biomarkers indicative of the plurality of diseases, thereby screening the biological sample for the plurality of diseases wherein the peptides constitute a moving-window peptide along a human protein sequence or a peptide representing an epitope specific for a disease marker or else a plurality of peptides representing immunodominant epitopes specific for a disease. The foregoing reads on claims 1,2,3,5,6,11,12,13,14,16,17,18,19. See also the concluding remarks in the final paragraph. As in claim 15, in the discussion, Larman et al note PhIP-Seq is amenable toward a 96-well format.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3,5,6,11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “the unbound peptide particle” and  " the bound peptide particles” twice in lines 12-13. There is insufficient antecedent basis for this limitation in the claim, rendering the metes and bounds uncertain.
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
In so far as the metes and bounds of the offending claim(s) may not be interpreted properly for the reasons above, all dependent claims therefrom claim 1 are rejected as being indefinite as well.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639